IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-447-CR
NO. 3-93-448-CR
AND
NO. 3-93-449-CR



MARTIN DeMASTERS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 

FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY

NOS. 38,354, 37,918, & 38,355, 

HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING
 



PER CURIAM


	These are appeals from judgments of conviction for assault in which neither a
statement of facts from the trial nor a brief has been filed.  At a hearing conducted pursuant to
Rules 53(m) and 74(l) of the Texas Rules of Appellate Procedure, appellant was asked by counsel,
"[Y]ou are voluntarily waiving this appeal at this point, is that correct?"  Appellant answered,
"Yes."  Appellant has not withdrawn his notices of appeal in writing.  Tex. R. App. P. 59(b). 
Under the circumstances, we will consider the appeals on the present records and without briefs. 
Tex. R. App. P. 53(m), 74(l).
	We have examined the transcripts and find no fundamental error or other matter
that should be considered in the interest of justice.  The judgments of conviction are affirmed.

Before Justices Powers, Aboussie and Jones
Affirmed on All Causes
Filed:   April 6, 1994
Do Not Publish